IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: ) Chapter 11 ) Case No. 09-11424 (KG) Source Interlink Companies, Inc., et al.,1 ) Jointly Administered ) Debtors. ) ) DEBTORS’ PREPACKAGED JOINT PLAN OF REORGANIZATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE (WITH TECHNICAL AMENDMENTS) David L. Eaton (admitted pro hac vice) Laura Davis Jones (Bar No. 2436) David A. Agay (admitted pro hac vice) Timothy P. Cairns (Bar No. 4228) Paul Wierbicki (admitted pro hac vice) PACHULSKI STANG ZIEHL & JONES LLP Ryan Preston Dahl (admitted pro hac vice) 919 North Market Street, 17th Floor KIRKLAND & ELLIS LLP Wilmington, Delaware 19899-8705 300 North LaSalle Drive Telephone:(302) 652-4100 Chicago, Illinois60654-3406 Facsimile:(302) 652-4400 Telephone:(312) 862-2000 Facsimile:(312) 862-2200 Co-Counsel to the Debtors Co-Counsel to the Debtors Dated:May 26, 2009 TABLE OF CONTENTS ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND GOVERNING LAW 1 A. Defined Terms 1 B. Rules of Interpretation 11 C. Computation of Time 12 D. Governing Law 12 E. Reference to Monetary Figures 12 F. Reference to the Debtors or the Reorganized Debtors 12 ARTICLE II. DIP FACILITY CLAIMS, ADMINISTRATIVE CLAIMS, AND PRIORITY TAX CLAIMS 12 A. DIP Facility Claims 12 B. Administrative Claims 12 C. Priority Tax Claims 13 ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS 13 A. Summary of Classification 13 B. Treatment of Claims and Interests 13 C. Special Provision Governing Unimpaired Claims 16 D. Acceptance or Rejection of the Plan 16 E. Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code 17 F. Controversy Concerning Impairment 17 ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN 17 A. Sources of Consideration for Plan Distributions 17 B. Substantive Consolidation 17 C. HoldCo 18 D. Exit Facility 18 E. HoldCo Loan 19 F. New Term Loan Credit Agreement 19 G. Issuance of Reorganized Source Interlink Companies Equity Interests 19 H. Issuance of New Common Stock 19 I. Section 1145 Exemption 20 J. Listing of New Common Stock 20 K. Corporate Existence 20 L. Vesting of Assets in the Reorganized Debtors 20 M. Cancellation of Securities and Agreements 21 N. Restructuring Transactions 21 O. Corporate Action 21 P. Effectuating Documents; Further Transactions 22 Q. Exemption from Certain Taxes and Fees 22 R. Employee and Retiree Benefits 22 S. D&O Liability Insurance Policies 22 T. Indemnification Provisions 23 U. Preservation of Rights of Action 23 V. Priority Tax Claims Bar Date 23 ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES 24 A. Assumption and Rejection of Executory Contracts and Unexpired Leases 24 B. Payments Related to Assumption of Executory Contracts and Unexpired Leases 24 C. Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases 24 D. Intercompany Contracts, Contracts, and Leases Entered Into After the Petition Date 24 E. Modifications, Amendments, Supplements, Restatements, or Other Agreements 24 F. Indemnification Provisions 25 G. Reservation of Rights 25 H. Nonoccurrence of Effective Date 25 I. Rejection Claims Bar Date 25 ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS 25 A. Timing and Calculation of Amounts to Be Distributed 25 B. Disbursing Agent 26 C. Rights and Powers of Disbursing Agent 26 D. Distributions on Account of Claims Allowed After the Effective Date 26 E. Delivery of Distributions and Undeliverable or Unclaimed Distributions 27 F. Compliance with Tax Requirements/Allocations 27 G. Setoffs 27 H. Claims Paid or Payable by Third Parties 29 ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT,UNLIQUIDATED, AND DISPUTED CLAIMS 28 A. Prosecution of Objections to Claims 28 B. Procedures Regarding Disputed Claims 29 C. Allowance of Claims and Interests 29 D. No Distributions Pending Allowance 29 E. Distributions After Allowance 29 ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS 30 A. Discharge of Claims and Termination of Interests 30 B. Subordinated Claims 30 C. Compromise and Settlement of Claims, Interests, and Controversies 30 D. Debtor Release 31 E. Third Party Release 31 F. Exculpation 32 G. Indemnification 32 H. Injunction 33 I. Setoffs 34 J. Release of Liens 34 ARTICLE IX. ALLOWANCE AND PAYMENT OF CERTAIN ADMINISTRATIVE CLAIMS 34 A. Professional Fee Escrow Account 34 B. Professional Fee Reserve Amount 34 C. Post-Confirmation Date Fees and Expenses 34 ARTICLE X. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN 35 A. Conditions Precedent to Confirmation 35 B. Conditions Precedent to Consummation 35 C. Waiver of Conditions 35 D. Effective Date 35 E. Effect of Non-Occurrence of Conditions to Consummation 35 ARTICLE XI. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN 36 A. Modification and Amendments 36 B. Effect of Confirmation on Modifications 36 C. Revocation or Withdrawal of the Plan 36 ARTICLE XII. RETENTION OF JURISDICTION 36 ARTICLE XIII. MISCELLANEOUS PROVISIONS 38 A. Immediate Binding Effect 38 B. Additional Documents 38 C. Payment of Statutory Fees 38 D. Dissolution of Committees 38 E. Reservation of Rights 38 F. Successors and Assigns 39 G. Service of Documents 39 H. Term of Injunctions or Stays 39 I. Entire Agreement 39 J. Nonseverability of Plan Provisions 39 INTRODUCTION Source Interlink Companies, Inc. and the other Debtors in the above-captioned Chapter 11 Cases respectfully propose the following prepackaged joint plan of reorganization for the resolution of outstanding Claims against, and Interests in, the Debtors pursuant to title 11 of the United States Code, 11 U.S.C. §§101–1532.Capitalized terms used in the Plan and not otherwise defined herein shall have the meanings ascribed to such terms in Article I.A hereof.Reference is made to the Disclosure Statement for a discussion of the Debtors’ history, businesses, assets, results of operations, and projections of future operations, as well as a summary and description of the Plan and certain related matters.The Debtors are the proponents of the Plan within the meaning of section1129 of the Bankruptcy Code. ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.THE PLAN PROVIDES FOR SUBSTANTIVE CONSOLIDATION OF ALL OF THE ESTATES FOR ALL PURPOSES ASSOCIATED WITH CONFIRMATION AND CONSUMMATION OF THE PLAN. ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND GOVERNING LAW A. Defined Terms Unless the context otherwise requires, the following terms shall have the following meanings when used in capitalized form herein: 1.“Accrued Professional Compensation” means, at any given moment, all accrued fees and expenses (including success fees) for services rendered by a Professional through and including the Confirmation Date, to the extent such fees and expenses have not been paid pursuant to the Interim Compensation Order or other order of the Bankruptcy Court and regardless of whether a fee application has been Filed for such fees and expenses.To the extent the Bankruptcy Court or any higher court denies or reduces by a Final Order any amount of a Professional’s fees or expenses, then the amount by which such fees or expenses are reduced or denied shall no longer constitute Accrued Professional Compensation. 2.“Administrative Claim” means a Claim for costs and expenses of administration pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including:(a)the actual and necessary costs and expenses incurred after the Petition Date and through the Effective Date of preserving the Estates and operating the businesses of the Debtors; (b)compensation for legal, financial advisory, accounting, and other services and reimbursement of expenses Allowed pursuant to sections 328, 330(a), or 331 of the Bankruptcy Code or otherwise for the period commencing on the Petition Date; (c)all fees and charges assessed against the Estates pursuant to chapter 123 of the Judicial Code; and (d)all requests for compensation or expense reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code. 3.“Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code. 4.“Allowed” means with respect to Claims: (a)any Claim proof of which is timely Filed (or for which Claim under the Plan, the Bankruptcy Code, or Final Order of the Bankruptcy Court a Proof of Claim is or shall not be required to be Filed); (b)any Claim that is listed in the Schedules as not contingent, not unliquidated, and not disputed, and for which no Proof of Claim has been timely Filed; or (c)any Claim Allowed pursuant to the Plan; provided, however, that with respect to any Claim described in clauses (a) and (b) above, such Claim shall be considered Allowed only if and to the extent that with respect to any Claim no objection to the allowance thereof has been interposed within the applicable period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or such an objection is so interposed and the Claim shall have been Allowed for voting purposes only by a Final Order.Any Claim that has been or is hereafter listed in the Schedules as contingent, 5.unliquidated or disputed, and for which no Proof of Claim is or has been timely Filed, is not considered Allowed and shall be expunged without further action by the Debtors and without further notice to any party or action, approval, or order of the Bankruptcy Court. 6.“Ballots” means the ballots accompanying the Disclosure Statement upon which certain Holders of Impaired Claims entitled to vote shall, among other things, indicate their acceptance or rejection of the Plan in accordance with the Plan and the procedures governing the solicitation process, and which must be actually received on or before the Voting Deadline. 7.“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as applicable to the Chapter 11 Cases. 8.“Bankruptcy Court” means the United States Bankruptcy Court for the District of Delaware having jurisdiction over the Chapter 11 Cases, and, to the extent of the withdrawal of any reference under 28 U.S.C. §157 and/or the order of the United States District Court for the District of Delaware,the United States District Court for the District of Delaware. 9.“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as applicable to the Chapter 11 Cases, promulgated under section 2075 of the Judicial Code and the general, local, and chambers rules of the BankruptcyCourt. 10.“Business Day” means any day, other than a Saturday, Sunday, or “legal holiday” (as defined in Bankruptcy Rule 9006(a)). 11.“Cash” means the legal tender of the United States of America or the equivalent thereof. 12.“Causes of Action” means any claim, cause of action, controversy, demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, offset, power, privilege, license, and franchise of any kind or character whatsoever, known, unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law.Cause of Action also includes: (a)any right of setoff, counterclaim, or recoupment and any claim on contracts or for breaches of duties imposed by law or in equity; (b)the right to object to Claims or Interests; (c)any claim pursuant to sections 362 or chapter 5 of the Bankruptcy Code; (d)any claim or defense including fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy Code; (e)any state law fraudulent transfer claim; and (f)any claim listed in the Plan Supplement. 13.“Certificate” means any instrument evidencing a Claim or an Interest. 14.“Chapter 11 Cases” means (a)when used with reference to a particular Debtor, the chapter 11 case pending for that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and (b)when used with reference to all Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors in the Bankruptcy Court. 15.“Claim” means any claim against a Debtor as defined in section 101(5) of the Bankruptcy
